DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a product comprising common factor mass multiplication (CFMM) circuitry that multiplies a common factor by predetermined fixed constants, wherein the predetermined fixed constants represent a minimized set of constants for generating all binary values with up to j logic ones.   Invention I is classified in G06F7/523.
II. Claims 16-23, drawn to a product comprising CFMM circuitry that multiplies a common factor by predetermined fixed constants, wherein the CFMM circuitry includes instance specific circuitry that combines at least some of common partial products using selection and shifting circuits.  Invention II is classified in G06F7/523.
III. Claims 24-32, drawn to a product implementing a convolutional layer in a convolutional neural network comprising a set of CFFM circuitries, wherein each CFFM circuitry receives an input feature map and a plurality of weights and generates a set of terms in an output feature map and further includes an arithmetic circuit that accumulates at least one set of terms generated from each CFMM circuitry to generate a final value. Invention III is classified in G06F7/5443.



Inventions I, II, and III are related as related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a material different design, mode of operation, function or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each product has a materially different design.  
Group I comprises predetermined fixed constants that represent a minimized set of constants for generating all binary values with up to j logic ones using a reduced number of add or subtract operations.  Said another way all binary values are generated.  Group II, and III do not generate all binary values.   Therefore Group I has a materially different design as Group II and Group III.
Group II comprises instance specific circuitry that combines at least some of the common partial products to generate the plurality of final products, wherein the arrangement of the instance specific circuitry is determined by the multiplier values and wherein the instance specific circuitry includes selecting and shifting circuits.  Group I, and III do not comprise instance specific circuitry. Therefore Group II has a materially different design as Group I and Group III.
Group III multiplies input feature maps with weights and accumulates multiplied terms in an arithmetic circuit to generate a final value for at least one feature map.  Group I, and II do not comprise an arithmetic circuit.  Therefore Group III has a materially different design as Group I and Group II.  


Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing in the record to show them to be obvious variants.  The minimized set of constants for generating all binary values of Group I, the specific circuitry of Group II, and the arithmetic circuit of Group III are non-overlapping subject matter.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different text strings would be used to search Group I, Group II, and Group III as follows:
Group I: “G06F7/523 AND (multiply$3 OR multiplication) AND binary AND (add$3 OR addition) AND (subtract$3 OR subtraction) AND (“all” near4 (one$1 OR “1” OR“1s”))
Group II: " G06F7/523 AND (multiply$3 OR multiplication) AND (select$3 near4 circuit) AND (shift$3 near4 circuit) AND (fixed OR specific)
Group III: “(G06F7/5443 OR G06F17/15,153 OR G06N3/04,063).cpc. AND ((multiply$3 OR multiplication OR product) near4 accumulate$3) OR convolve$3 OR dot adj product) AND feature AND (weight OR coefficient)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Caldwell can be reached on 571-272-3702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/Examiner, Art Unit 2182